PER CURIAM.
There was no error harmful to the plaintiff-appellant in the substantive judgments sought to be reviewed, which are therefore affirmed. Addressing the only viable question he raises on the merits, we find ample evidence to justify submission of the issue of contributory or comparative negligence to the jury. Seibels, Bruce & Co. v. Giddings, 264 So.2d 103 (Fla. 3d DCA 1972), cert. denied, 269 So.2d 370 (Fla.1972); Domany v. Otis Elevator Co., 369 F.2d 604 (6th Cir. 1966), cert. denied, 387 U.S. 942, 87 S.Ct. 2073, 18 L.Ed.2d 1327 (1967).
We do hold, however, as conceded at oral argument, that the trial court erroneously assessed attorney’s fees in favor of Dade County under Section 57.105, Fla.Stat. (1979). The action brought as against that defendant clearly may not properly be regarded as frivolous so as to justify such a ruling, e.g., Parkway General Hospital, Inc. v. Stern, 400 So.2d 166 (Fla. 3d DCA 1981), and the order to that effect is consequently reversed.
Affirmed in part, reversed in part.